                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                 :   Case No. 3:19-mj-00256
                                           :
       Plaintiff,                          :   Magistrate Judge Sharon L. Ovington
                                           :
 vs.                                       :
 JOSHUA FORD,                              :
                                           :
       Defendant.                          :
                                           :


                                   BINDOVER ORDER


       This matter was set for hearing on May 10, 2019. Defendant appeared with

counsel and waived his right to a preliminary examination. The Court found the waiver

to be knowing and voluntary and therefore orders that Defendant be bound over to the

grand jury to answer the charge.

May 13, 2019                                          s/Sharon L. Ovington
                                                       Sharon L. Ovington
                                                  United States Magistrate Judge
